The opinion of the Court, after a continuance, was prepared by
Weston C. J.
The Justices of the Peace and of the Quorum, who signed the mittimus, must be taken to be such for the county of Washington, which is written in the margin, and to the sheriff of which county, or his deputy, it is directed.
By the statute of 1831, c,'52Q, >§> 12, they are constituted a court, and clothed with jurisdiction of the subject matter, in regard to which they undertook to act, as set forth in the mittimus. The very object of a mittimus is, to state the cause of detention and commitment, and the proceedings upon which it is based, that it *477may appear therefrom, whether such detention and commitment is lawful. It is a sufficient authority to the sheriff and to the prison keeper ; and is competent evidence upon a writ of habeas corpus.
Being under the hands and seals of the magistrates, in the lawful exercise of their jurisdiction, it is evidence, that Sager, the principal, was duly brought before them under the statute. That they adjudged, upon his disclosure, that he was possessed of property, or other means of payment, as was supposed by the oatli of the creditors. That he refused to surrender it, so that it might be taken upon the writ; and that they thereupon ordered him into the custody of the sheriff to be committed to the common gaol, until discharged by the creditors, or by order of law. The question raised is, whether he was lawfully in custody. We cannot doubt, that upon this point the warrant or mittimus is proper evidence ; and it fully proves a regular course of proceeding on the part of the magistrates.
The same facts are also proved by the recitals in the bond, which the defendants, who executed it, are estopped to deny, unless it was obtained by duress, which does not appear. On the other hand, by the officer’s return on the writ, to wdiich the bond was annexed, it does appear, that it was lawfully taken under the statute, for the enlargement of the principal. It is not pretended, that the condition of the bond has been fulfilled. The default is to stand. Judgment is to be entered for the plaintiffs for the penalty of the bond; and they are to have execution, for the amount of their former judgment against the principal, with interest; and for their costs.